249 S.W.3d 277 (2008)
Cletus B. BADER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89402.
Missouri Court of Appeals, Eastern District, Division One.
April 8, 2008.
Michelle M. Rivera, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen, Anna L. Bunch, Asst. Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR. and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
Cletus Bader ("Movant") appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. In his sole point on appeal, Movant asserts he did not enter his guilty plea voluntarily and knowingly as a result of the ineffective assistance of his counsel. Movant claims the trial court erred in denying his Rule 24.035 motion without an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).